Citation Nr: 1706840	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  10-25 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to service connection for irritable bowel syndrome.

3.  Entitlement to service connection for a respiratory condition (other than service-connected asthma), to include allergic rhinitis.

4.  Entitlement to service connection for radiculopathy.

5.  Entitlement to service connection for vertigo.

6.  Entitlement to service connection for migraines.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from October 2000 to April 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for prostatitis,  irritable bowel syndrome, a respiratory condition (to include allergic rhinitis), radiculopathy, vertigo, and migraines.  Unfortunately, the Board finds that additional development must be undertaken before these issues can be adjudicated on the merits.  

The most recent statement of the case addressing the current appeal was furnished to the Veteran in April 2010.  Additional evidence received since the April 2010 statement of the case includes pertinent VA outpatient records which deal with diagnosis of and/or treatment for benign prostatic hyperplasia, irritable bowel syndrome, allergic rhinitis, low back pain, dizziness, and headaches.  Because the Veteran's VA Form 9 addressing the issues on appeal was received in June 2010, a waiver of RO review is required prior to appellate consideration.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of the substantive appeal received on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence).  The record also suggests that the Veteran receives regular treatment through VA, the Board finds that his updated VA treatment records should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

In addition, with respect to the claim of entitlement to service connection for allergic rhinitis, the Board notes that the Veteran was never provided with a VA examination specific to this disability.  While the Veteran was provided with VA respiratory disorders examinations, these examinations focused exclusively on his service-connected asthma.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Here, a review of the Veteran's service treatment records reveals that he complained of sneezing, watery eyes, chest tightness and congestion, and periodic nose bleeds in June 2003, at which time it was noted that the Veteran had never been diagnosed as having allergies.  However, the Veteran's January 2004 Medical Evaluation Board indicated that his past medical history included seasonal allergic rhinitis.  Moreover, the Veteran's VA treatment records show ongoing treatment for allergic rhinitis after service.  The Board therefore finds that the Veteran has satisfied the low threshold set forth in McLendon.  As such, a VA examination is warranted to determine whether the Veteran's allergic rhinitis is etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4) (2016).

Similarly, with respect to the claim of entitlement to service connection for radiculopathy, the Board notes that the Veteran was never provided with a VA examination specific to this disability.  A review of his service treatment records reveals that the Veteran sought treatment for back pain after lifting weights in February 2001, at which time he was diagnosed as having lumbar strain.  Moreover, the Veteran's VA treatment records show complaints of low left sided back pain after service.  The Board therefore finds that the Veteran has satisfied the low threshold set forth in McLendon.  As such, a VA examination is warranted to determine whether the any current radiculopathy is etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4) (2016).

Similarly, with respect to the claim of entitlement to service connection for migraines, the Board notes that the Veteran was never provided with a VA examination specific to this disability.  A review of the service treatment records reveals that the Veteran sought treatment for headaches with photophobia phonophobia in August 2003, at which time he was diagnosed as having tension headaches and prescribed Naproxen.  Moreover, the Veteran's VA treatment records show that he sought treatment for headaches after service in January 2009.  The Board therefore finds that the Veteran has satisfied the low threshold set forth in McLendon.  As such, a VA examination is warranted to determine whether the any current headache disorder is etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4) (2016).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA treatment records for the Veteran, specifically including all VA treatment records for the Veteran dated from December 2016 to the present from the Richard L. Roudebush VA Medical Center in Indianapolis, Indiana, and any associated outpatient clinics.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, then the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Provide the Veteran with a VA examination to determine the etiology of each identified respiratory disability (other than service-connected asthma), to include diagnosed allergic rhinitis.  After reviewing the claims file and examining the Veteran, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent probability or higher) that the Veteran has respiratory disability (other than service-connected asthma), to include allergic rhinitis, which had its onset in active service or is otherwise etiologically related to active service, to include the documentation of seasonal allergic rhinitis in his service treatment records.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

3.  Provide the Veteran with a VA examination to determine the etiology of any diagnosed radiculopathy.  After reviewing the claims file and examining the Veteran, the examiner should identify all diagnosable radiculopathic disorders, if any.  For each diagnosed radiculopathic disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., 50 percent probability or higher) that the condition had its onset in active service or is otherwise etiologically related to active service, to include his February 2001 diagnosis of lumbar strain.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

4.  Provide the Veteran with a VA examination to determine the etiology of any diagnosed headache disorder.  After reviewing the claims file and examining the Veteran, the examiner should identify all diagnosable headache disorders, if any.  For each diagnosed headache disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., 50 percent probability or higher) that the condition had its onset in active service or is otherwise etiologically related to active service, to include his August 2003 diagnosis of tension headaches.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

5.  After conducting any other development warranted, readjudicate the issues on appeal.  If any benefit sought is not granted, then issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




